Citation Nr: 0306035	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  97-20 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a right wrist 
disorder.

3.  Entitlement to a rating in excess of 10 percent for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
September 1988 to May 1996.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1996 rating decision by the Phoenix, Arizona, Regional Office 
(RO) of the Department of Veterans Affairs.


FINDINGS OF FACT

1.  There is no competent evidence of a relationship between 
the veteran's current right hip disability and her military 
service.

2.  There is no competent evidence of a current right wrist 
disorder.

3.  Prior to January 6, 2003, the veteran's low back disorder 
was manifested by moderate, but not more than moderate, 
limitation of motion.

4.  Since January 6, 2003, the veteran's low back disorder is 
manifested by slight tenderness in the sacroiliac region; 
there is no limitation of motion, no spasm.


CONCLUSIONS OF LAW

1.  Service connection for a right hip condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.  Service connection for a right wrist condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

3.  A 20 percent rating is warranted for the veteran's 
service connected low back disorder prior to January 6, 2003; 
but a rating in excess of 10 percent is not warranted from 
that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is no longer an issue; the claims have been 
considered on the merits.  The record includes service 
medical records and VA examination reports.  The appellant 
was notified of the applicable laws and regulations.  The 
rating decisions, the statement of the case, and the 
supplemental statements of the case have informed her what 
she needs to establish entitlement to the benefits sought and 
what evidence VA has obtained.  She was notified of the 
enactment of the VCAA in November 2001 correspondence and was 
specifically informed of the relative responsibilities in 
obtaining evidence.  In June 2002, the Board sought 
additional evidentiary development, and informed the veteran 
of the action, and of her related responsibilities.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

Service medical records reveal that the veteran began 
complaining of right hip pain in November 1988, following a 
road march.  X-rays were negative, and a muscle strain was 
diagnosed.  In December 1988, there was an abnormal bone scan 
showing increased uptake at the right sacroiliac joint.  A 
physical therapy note indicated that the condition was 
resolving.  The veteran was treated for back pain in August 
1989.  She was treated for right wrist pain throughout 1994, 
especially when attempting pushups.  In November 1994, x-rays 
were within normal limits.  March 1995 treatment records 
noted complaints of intermittent back pain since 1989.  There 
is no separation examination report.

On March 1997 VA examination, the veteran reported that she 
fell in a hole in 1988, and while she did not fall to the 
ground, she did fall to her right.  She had low back pain 
since that time.  She took Motrin for pain.  Low back pain 
was daily.  She denied incoordination, but did say she had 
weakness and fatigue, which were both due to pain.  On 
examination, there was tenderness to palpation in the right 
and midline lumbar areas.  There was no muscle spasm.  Range 
of motion was 60 degrees flexion, 25 degrees extension, and 
25 degrees lateral motion.  X-rays were negative.  The 
examiner commented that the veteran appeared to have some 
mild functional impairment due to pain, but there was no 
additional disability due to weakness, fatigability, or 
incoordination.

On September 2000 VA examination by the same doctor, the 
veteran complained of a pinching pain in her right lumbar 
region.  Pain increased with walking a lot.  Coughing and 
sneezing increased the pain if she was caught by surprise.  
She stated she had weakness and fatigability due to pain, and 
some incoordination when the pain flared up.  There was no 
tenderness or spasm on examination.  Flexion was 70 degrees, 
extension was 25 degrees, and lateral motion was 25 degrees 
to either side.  X-rays could not be taken because the 
veteran was pregnant.  Lumbosacral strain was diagnosed, but 
the veteran suggested repeating the examination after the 
baby was born.

On January 6, 2003, VA examination by the same doctor, the 
veteran reported that she began having right hip pain in 1988 
when she slipped and fell.  She described a "locking pain" 
when she walked, and stated her pain was daily.  She had 
right wrist pain beginning in 1993.  She did not recall any 
specific injury; the onset was gradual.  The wrist currently 
hurt once a week when she wrote a lot or pushed down on it.  
She complained that her back hurt all day long.  On 
examination, the right wrist was nontender, and range of 
motion was 85 degrees dorsiflexion and palmar flexion, 25 
degrees radial deviation, and 45 degrees ulnar deviation.  
She complained of pain at the extremes of motion.  The right 
hip was slightly tender in the superior iliac region.  Range 
of motion was 105 degrees flexion, 45 degrees abduction, 35 
degrees adduction, 35 degrees internal rotation, and 65 
degrees external rotation.  The veteran stated she felt 
slight discomfort on adduction and abduction only.  
Examination of the back revealed slight tenderness in the 
sacroiliac region, right greater than left.  There was no 
muscle spasm.  Range of motion of the lumbar spine was 95 
degrees flexion, 35 degrees extension, and 35 degrees in 
lateral bending to either side.  There was no complaint of 
pain.  X-rays of the back, hip, and wrist were normal.  The 
examiner opined that while there was a right hip disorder 
present, it was unrelated to the veteran's military service.  
There was no right wrist disability aside from subjective 
complaints of pain, and such complaints were unrelated to 
those treated in service.  The veteran had no impairment of 
the low back.

Analysis

Service connection

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).

Right hip disorder

Service medical records show treatment for right hip pain in 
service.  Physical therapy notes indicate the problems were 
resolving.  While the VA examining physician in January 2003 
did note that the veteran had a current right hip disorder, 
he found that such disorder was not related to the veteran's 
in-service right hip problems.  The veteran has opined that 
her current right hip problems are related to an in-service 
injury.  However, as a layperson, she is not competent to 
offer an opinion on an issue requiring specialized medical 
knowledge, such as etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Because the preponderance of the evidence 
is against a nexus between any current right hip disorder and 
service, service connection must be denied.

Right wrist disorder

Service medical records show extended treatment for wrist 
pain, without a clear diagnosis.  The veteran continues to 
complain of wrist pain with certain activities and on certain 
motions.  However, the examiner found that there was no 
current right wrist disability; there was only subjective 
complaints of pain.  X-rays of the wrist were normal.  
Unspecified pain alone is not a service-connectable 
disability.  Sanchez-Benitez v. Brown, 13 Vet. App. 282 
(1999).  Moreover, the examiner found that the veteran's 
current right wrist complaints were unrelated to her 
complaints in service.  She has submitted no competent 
(medical) evidence to the contrary.

In the absence of any current disability entity for which 
service connection could be granted, and in view of the 
medical opinion to the effect that there is no nexus between 
service and current wrist complaints, service connection for 
a right wrist disorder must be denied.

Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the 
issue involves the assignment of an initial rating for a 
disability following the award of service connection for 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, 
the veteran's symptoms have demonstrated steady improvement, 
and hence "staged ratings" are appropriate.

The veteran's low back disorder has been rated under 
Diagnostic Code 5295, for lumbosacral strain, which provides 
that where there is characteristic pain on motion, a 10 
percent rating is assigned.  With muscle spasm on extreme 
forward bending or loss of lateral spine motion to one side 
in a standing position, a 20 percent rating is warranted.  A 
40 percent rating is assigned for severe lumbosacral strain, 
marked by listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritis changes, or narrowing or irregularity of the 
joint spaces, or some of these signs with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Code 5295.  Here, no 
examiner has noted muscle spasm, and loss of lateral spine 
motion to one side in a standing position is not shown.  
Thus, the next higher, 20 percent, rating under Code 5295 is 
not warranted at any point during the appellate period.

However, the veteran's service connected low back disorder 
may also be rated (alternatively, but not in combination 
because that would be pyramiding prohibited by 38 C.F.R. 
§ 4.14) under Code 5292, for limitation of lumbar motion.  
Code 5292 assigns a 10 percent rating for slight impairment, 
20 percent for moderate impairment, and 40 percent for severe 
impairment.  In March 1997, the veteran displayed a moderate 
limitation of motion in all planes; pain was a limiting 
factor.  Fatigue, incoordination, and weakness did not cause 
further limitation.  In September 2000, flexion improved by 
10 degrees, which could be characterized as a slight 
impairment.  Extension and lateral movement did not improve..  
The veteran again complained of weakness, incoordination, and 
fatigability, the examiner could not complete the examination 
due to the veteran's pregnancy.  On the most recent, January 
2003, examination, however, flexion and extension were 
normal.  There was only a slight impairment in lateral 
motion.  The veteran did not complain of pain on motion.  The 
examiner found no impairment of the lumbar spine.  

The ranges of motion on the March 1997 and September 2000 
examinations reflect moderate limitation of motion, 
warranting a 20 percent rating under Code 5292.  The degree 
of motion restriction shown may not reasonably be 
characterized as more than moderate, and a rating in excess 
of 20 percent is not warranted.  However, on January 6, 2003, 
VA examination, the motion had markedly improved in both 
flexion and extension, to a level considered within normal 
limits, and range of motion in the lateral plane reflected no 
more than slight impairment.  There were no complaints of 
pain on motion, although there was some tenderness in the 
sacroiliac region.  The examiner, who had the opportunity to 
examine the veteran on two prior occasions, found that there 
was no impairment of the lumbar spine.  Therefore, by January 
6, 2003, the criteria for a 20 percent rating were no longer 
met.  Hence, the Board finds that the low back disorder 
warrants "staged ratings" of 20 percent prior to January 6, 
2003, and 10 percent from that date.


ORDER

Service connection for a right hip disorder is denied.

Service connection for a right wrist disorder is denied.

Staged ratings (20 percent prior to January 6, 2003, and 10 
percent from that date) are granted for the veteran's service 
connected low back disorder, subject to the regulations 
governing payment of monetary awards.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

